              Case 2:10-cr-00458-JAM Document 545 Filed 06/22/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 2:10-CR-458 JAM
11
                                Plaintiff,            ORDER OF DISMISSAL
12
                           v.
13
     KEVIN HAWKINS,
14
                                Defendant.
15

16

17         Leave of Court is granted for the United States to dismiss the indictment against Defendant

18 Kevin Hawkins. Accordingly, IT IS HEREBY ORDERED that the indictment against Defendant Kevin

19 Hawkins be, and is hereby ordered, dismissed.

20
21

22   Dated:           6/22/20                                      /s/ John A. Mendez
                                                             Hon. John A. Mendez
23                                                           UNITED STATES DISTRICT COURT
24                                                           JUDGE

25

26

27

28


      ORDER OF DISMISSAL                               1
